Case 19-17932-amc      Doc 14   Filed 07/02/20 Entered 07/02/20 01:59:06          Desc Main
                                Document     Page 1 of 1




                                           Certificate Number: 03088-PAE-DE-034623469
                                           Bankruptcy Case Number: 19-17932


                                                         03088-PAE-DE-034623469




              CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on July 2, 2020, at 12:53 o'clock AM CDT, Cassandra E Avila-
Hernandez completed a course on personal financial management given by
internet by Debt Education and Certification Foundation, a provider approved
pursuant to 11 U.S.C. 111 to provide an instructional course concerning personal
financial management in the Eastern District of Pennsylvania.




Date:   July 2, 2020                       By:      /s/Doug Tonne


                                           Name: Doug Tonne


                                           Title:   Counselor
